                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

            Eric L. Green,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              5:17-cv-00103-FDW
                                       )
                 vs.                   )
                                       )
            Eric Dye et al,            )
                                       )
            Defendant(s),              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 25, 2019 Order.

                                               March 25, 2019
